Title: Thomas Moffat to ——, 15 December 1768
From: Moffat, Thomas
To: 


Sir,
Boston, December 15. 1768.
In November last I wrote you from N. London, and inserted in that letter a copy of what I had written to the lords of the treasury and the Earl of Hillsborough, relative to the compensation of the sufferers in the riot at Newport 1765. I hope and very much wish that letter may have come to your hand, because in it you will see how strictly and soon I follow your counsel in making affidation to the estimate of my loss, which as I apprehended made not the least impression nor could make upon the general assembly of Rhode-Island, because there was not I believe a member in either house that did not think and believe my loss exceeded the estimate frequently laid before them to no purpose. I thank you therefore for the kind and good advice which I instantly followed, and which I think has finished this long and tedious transaction on this side of the atlantick, which has not only been ineffectual but attended with much trouble and expence to me. How or in what light it may be now considered by administration or parliament I cannot at this time and distance judge, far less determine. Sometimes I flatter myself that a resolve of the British senate will not be allowed to be thus scorned and trampled upon; at other times I despond and think the object too small for attention; and as there were but three sufferers in Rhode-Island colony, two of them to my great pleasure and triumph are now amply and very honorably provided for, I sometimes imagine that compensation may drop and be forgot, and indeed if it was not for the confidence which I have in you and some others in the house of commons, I should certainly despair of any recompence, and which upon recollection I must acknowledge as criminal in a very great degree, because of its having been resolved on in the parliament of Great-Britain that such sufferers should be compensated: And I am not conscious that I have omitted, delayed or neglected any part of my duty in the course of negociating it here in America.
A few days ago I came here chiefly to see and enjoy my friend collector Harrison that we might open bosoms to one another upon the great scene and field of affairs in this country, the face of which is only alter’d apparently here from the arrival of the King’s troops and ships, which have indeed restored a very certain security and tranquility, and prevented if not put a final period to their most pestilent town-meetings. There is nor can be no real alteration in the sentiment or disposition of the prime disturbers. This is but an interval or truce procur’d from the dread of a bayonet. The special and catholick remedy deriv’d from and founded in an acknowledgement of the British supremacy and legislation over America manifested under the exercise of a more firm, regular and consistent plan of civil government, must come from the decrees of the British parliament, otherwise the country and particularly N. England, will soon and forever be in perpetual anarchy and disobedience. The anxiety and distress of the few here that are well affected to government before the arrival of the troops and ships was very great, and in my opinion will be greater if vigorous, salutary and proper measures are not adopted in parliament.
All here seem anxious and impatient to know the complexion and temper of the British parliament, and what is very unaccountable if not incredible, the sons of liberty here so called are elevated with hope and assurance that their claims and pretensions will be receiv’d and recogniz’d, as they affect to phrase it, but if I err not, this presumption of hope may have arisen or been cherished in a great measure by some visits of an officer of high military rank from N. York to some of the most popular and violent ringleaders here, and I wish that I could say to you that the most mischievous here had not been countenanced also by a person of another and very different station.
I find that in consequence of and under an apprehension of unsettled, unsafe times here, Mr. Harrison has thought it best that Mrs. Harrison, his son and daughter, should go to London, as a place of true liberty and safety, and as I hope they will be arrived before this reaches you, and as I formerly mentioned to you Mr. Harrison’s son as a young sufferer very roughly handled upon the 10th of June, so if you incline to see and discourse him for intelligence or any other motive, Mr. Hallowell of this town can easily bring him to you.
If any thing remarkable occurs here during my stay I shall not fail to write to you again. I am, sir, your most obedient and most humble servant, 
Thomas Moffat.
